Citation Nr: 1743826	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and psychosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife  


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Navy from September 1973 to October 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal form a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2015, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of which is associated with the record. 

In January 2016, the claim was remanded for further evidentiary development to include a VA psychiatric examination.  

As an initial matter, regarding the Veteran's claim for service connection for PTSD, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the rule in Clemons, the Board has recharacterized the issue on appeal as a claim of to service connection for a psychiatric disability, to include PTSD. 


FINDING OF FACT

A psychiatric disability, to include PTSD and psychosis, was not manifested in service; was not shown to be related to his service; and a psychosis was not manifested to a compensable degree within a year of separation from service.



CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD and psychosis, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated July 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate. 

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's claims file contains his available service treatment records (STRs) and military service records, as well as VA medical treatment records, buddy statements, statements from private healthcare providers, and statements from the Veteran.  The RO arranged for VA examinations in October 2010 and October 2016.  The Board finds that these examinations are adequate to adjudicate the instant claim.  

In July 2010, the RO provided a Memorandum that rendered a formal finding that the Veteran's complete service medical records were unavailable for review.  All procedures to obtain the service records for the Veteran had been correctly followed, and all efforts to obtain the needed military information had been exhausted.  Accordingly, further attempts were determined to be futile, and based on these facts, the records were deemed not available.
In a September 2010 correspondence, the RO found that the Veteran's reported PTSD stressor was related to personal assault and was thus not subject to review by the JSRRC.  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (including psychoses) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for psychoses) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including psychoses, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cf. Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011) (under 38 C.F.R. § 3.304(f)(5), pertaining to in-service personal assault, medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id at 1382 & n. 1.).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

II. Factual Background

In a September 1973 report of medical history, the Veteran marked "no" for frequent trouble sleeping; depression or excessive worry; loss of memory of amnesia; nervous trouble of any sort; and periods of unconsciousness.  In a report of medical examination from this time, the Veteran was found psychiatrically normal.  

In September 1973, the Veteran was provided scores of 2.6 for overall trait average, and a 2.0 for overall military behavior average.  

In a May 1974 court memorandum, it was noted that the Veteran was charged with assault, disrespect towards a petty officer, two counts of failure to obey a lawful general regulation, damaging private property, and drunk and disorderly.  He, in part, was placed on restriction for 45 days, and was placed in confinement for three days with diminished rations.  In June 1974, the Veteran was noted as breaking restriction.  In a July 1974 military record, the Veteran was handed a nonjudicial punishment for being absent from his appointed place of duty.  He was placed on restriction for seven days.  In an August 1974 military record, the Veteran was handed a nonjudical punishment for disrespect towards a petty officer.  He was placed in confinement for two days with diminished rations, and placed on restriction for seven days.  

In an August 1974 report, it was noted that shortly after the Veteran reported for duty on the USS Little Rock in March 1974, he was admitted to a Naval hospital in Naples, Italy in an "advanced intoxicated condition" while on liberty in Gaeta, Italy.  Drug use was suspected, but it could not be proven due to "over-indulgence" of alcohol.  The report recounted many of the above stated infractions.  The writer concluded that the Veteran was unable to adapt to overseas homeporting.  It was noted that each of his UCMJ violations was related to misunderstandings, and that he was contrite afterwards.  He was an adequate to average worker, and got along well with his shipmates.  The writer noted that the Veteran was likeable, very emotional, but not violent.  The writer felt that if given a "new start" that the Veteran may make it in the Navy.  It was noted that the Veteran came from a troubled neighborhood.  

In a September 1974 administrative remark, it was noted that the Veteran had difficulty adjusting to military life.  He was given a score of 2.6 in professional performance; 1.0 in military behavior; 2.8 in military appearance; and 2.8 in adaptability regarding his NJPs. 

In a September 1974 military record, upon examination by a medical officer, it was noted that the Veteran was somewhat immature, impulsive, and suffered from a "considerable" degree of culture shock.  His immaturity and lack of respect for authority were noted as having contributed to his problems.  However, it was noted that some of his UCMJ violations involved intoxication.  The medical officer did not believe that the Veteran's problem was alcohol abuse, but a reaction to his environment in an overseas unit.  It was noted that reassignment to a home port in the United States may be beneficial.  

In a September 1974 statement, the Veteran requested to be transferred to the West Coast of the United States so that he could earn an Honorable Discharge.  He noted that he felt that he could "make it" under those conditions.  He was recommended for retention and immediate transfer.  In a September 1974 report, it was noted that there was no evidence that the Veteran may not have been fully qualified for overseas assignment.  The command concluded that the Veteran was too immature to be assigned to an overseas location.  

In an October 1974 report, it was noted that while the Veteran was temporarily assigned ashore in Gaeta, Italy pending disposition, he became "such an administrative burden because of his action and attitude" that he was transferred to Naples, Italy to a facility where he could be administratively controlled.  The command recommended that it would be in the best interests of the Navy for the Veteran to be discharged.  

In a September 2005 VA mental disorder examination, the Veteran reported a history of depressive symptoms that began in his 30s.  He reported that he was especially upset since he lost his job in 2003.  The Veteran noted that he used to drink "quite heavily" and that he took a number of illicit substances.  He discontinued using illicit substances five years prior.  The VA examiner noted that the Veteran participated in inappropriate behavior that included antisocial behavior that lead to incarcerations.  He was diagnosed with dysthymic disorder.  It was noted that the Veteran's substance abuse was not a factor at this point, but was in the past.  

In an April 2007 VA general medical examination, it was noted that the Veteran had difficulty concentrating, mild slowness in answering questions, difficulty remembering any items with short-term memory resting, and with fairly intact long-term memory.  It was noted that the Veteran has experienced a closed head injury with residual short term memory loss.  The examiner noted that the Veteran had an "unknown" psychiatric disability and PTSD.  He was noted to have depression, anxiety, agitation, insomnia, change in appetite, hallucinations, and homicidal and/or suicidal ideation.  It was noted that his thought process was somewhat tangential.  He was assessed with rule out PTSD, and it was noted that the trauma experienced by the Veteran was more associated with current homelessness and witnessing horrific scenes, noted as "killings, really sick people, etc."  He was assessed with adjustment disorder.  

In an August 2007 VA medical note, the Veteran noted that he had relapsed on alcohol and cocaine.  In a September 2007 VA psychiatry note, the Veteran denied any PTSD symptoms.  When asked about symptoms or recollections, he reported that "I did a lot of drinking and getting high, you think and do a lot of weird things because of that."  He was diagnosed with cocaine and alcohol dependence in remission, and was found to be a poor historian.

In a February 2008 VA discharge summary, the Veteran reported that he first started drinking alcohol at 14, and noticed it was a problem at 15.  He reported that he used cocaine, and sold it to support his habit.  He was diagnosed with cocaine and alcohol dependence in a controlled environment, and depressive disorder not otherwise specified in remission.  It was noted that he carried a diagnosis of adjustment disorder.  

In July 2009 Vet Center notes, the Veteran reported symptoms of anger, depression, irritation, avoidance, hypervigilance, and difficulty sleeping.  He noted that he sometimes became violent.  It was noted that his girlfriend was there to help him remember items that he had forgotten.  It was noted that the Veteran blamed his experiences in the Navy for everything that happened to him afterwards.  In another Vet Center note from this month, the Veteran indicated that he had memory problems secondary to a head trauma that occurred after service.  The clinician noted that the Veteran's long-term memory was "pretty good."  It was noted that the Veteran, in part, was able to "vividly" remember his military experience.  He reported that in service he was in a small room filled with gun powder with someone smoking in it.  This made him feel as if he was going to die, and he became so angry at the person smoking that he beat them.  That evening, the person the Veteran beat up apologized to the Veteran and asked him to go drinking.  The Veteran went out drinking, and woke up the next day in the hospital.  He was told that his heart "missed three beats" on the way to the hospital.  His stomach was pumped, and drugs were found that the Veteran did not know about.  It was also noted that the Veteran was pushed off a pier.  In another note, he was diagnosed with Axis I PTSD and major depressive disorder.  

In statements from July 2009, the Veteran reported that while stationed in Gaeta, Italy he was either drugged or poisoned, and almost died on his way to the hospital.  He did not recall when this event occurred.  He reported that he was pushed off a pier in Yugoslavia at some point after the drugging/poisoning.  He noted that he got into a fight with a fellow sailor, and that was placed in the brig three times.  He also reported that he "was caught up" in a riot on a ship.  In another statement, the Veteran reported that a Navy doctor asked the Veteran if he no longer wanted to be in the Navy.  The basis of the question was that Veteran could not get along with others on the ship "after they tried to kill me."  He did not receive any help or compensation due to his discharge classification.   He reported that this upset him.  In another statement, the Veteran reported that he had to fight off six petty officers and three commissioned officers.  He alleged that he "had 11 charges on" him and that he was placed in the ship's brig.  

In an August 2009 statement, the Veteran provided a surname for the sailor that he fought with regarding smoking.  He reported that after the initial fight, the sailor was still mad.  He, along with others, drugged and tried to kill the Veteran.  The Veteran reported that he was discharged afterwards because "[he] was never able to get [himself] right again."  In another statement received at this time, the Veteran indicated that after the initial fight with the sailor, he thought that as time lapsed that "everything was over."  However, one day while on the beach in Giata, Italy "the Guys" drugged and almost killed him.  They also pushed him off a pier in Yugoslavia.  He reported that he had been paranoid ever since, and "put in Prison, Hospitals, Instatations [sic] etc." 

In a November 2009 statement from the Veteran's mother, she reported that prior to entering the Navy, the Veteran was a "pretty good person."  When he returned from Italy he came back "desponde[nt] , and detached from everything."  He would become so angry that at times she had to remove him from her house.  It was noted that he was in prison a number of times.  She reported that he drank alcohol, and used a number of illicit substances.  She believed that he acquired PTSD, and noted that he could no longer work.  

In a June 2010 VA medical record, it was noted that Veteran was prescribed medications for psychosis, bipolar disorder, depression, and anxiety. 

In a June 2010 VA assessment, the Veteran reported experiencing a "sensitive" trauma that he refused to discuss with the clinician.  He endorsed a number of PTSD symptoms but would not disclose the nature of the trauma.  He felt okay in boot camp; but afterwards felt "misused and abused," and noted that he was one of three black sailors.  He stated that all the men drank alcohol during boot camp, and it became routine after shipping out to Europe.  He got into fights with white commissioned and petty officers, and stated that they only punished him because he was black.  He once left his ship because he believed that "the Navy was poisoning [him]."  He was forced to return when he ran out of money.  When he returned he was involved in a serious fight.  He was attacked while in Yugoslavia, was treated in a ship hospital, and was later placed in the brig with diminished rations.  He fought petty officers who were "out to get him."  He stated that the captain of his ship had him speak to a psychologist, who then had the Veteran discharged.  He also reported that he first became depressed three years prior to this assessment when he became sober after attending a sobriety program.  He reported that he had nightmares of people killing him and stabbing him and beating him with pipes.  He reported that he had been experiencing these symptoms since his time in the Navy.  The Veteran denied substance abuse, and reported that he had been clean for three years.  Per the record, the clinician's initial diagnostic impression was depressive disorder not otherwise specified, rule out PTSD, and cocaine and alcohol dependence in full remission.  Psychotic symptoms were noted as possibly present; however, it was unclear to the clinician if these could be attributed to religiosity, PTSD symptoms, and/or paranoia.  

In another VA assessment from June 2010, the Veteran reported that he easily became too angry.  He reported stressors of race riots that occurred on the U.S.S. Little Rock in 1973 and 1974.  The Veteran stated that he tried to escape the ship on these occasions to avoid being killed and was thrown in the brig.  After the riots, unidentified men came to his room with a blanket and severely beat him.  He was also given poisoned wine while socializing with other service men on the beach.  This caused his heart to stop beating three times, and he almost died.  He reported that he was taken in an ambulance from the beach to a Naval Hospital in Italy; he presumed it was Naples.  The Veteran also stated that he was pressured to perform sexual favors with petty officers at Naval Support Activities in Philadelphia, Pennsylvania after he returned from overseas deployment.  He spent twenty-two years in jail related to his paranoia from these experiences.  The Veteran reported using drugs and alcohol to suppress memories of past trauma.  After service he was denied mental health care.  He reported that he first began to abuse alcohol in service when he was deployed overseas.  He stated that he could not remain in the military due to his mistrust of others.  It was noted that the Veteran had memory problems.  He was diagnosed with depressive disorder not otherwise specified, rule out dysthymia, panic disorder without agoraphobia, provisional PTSD, rule out psychotic disorder not otherwise specified.  It was noted that he may have paranoid personality disorder or traits.  

In a June 2010 VA mental health note, the Veteran stated that he experienced two race riots on his ship while in service.  The Veteran reported various symptoms to include hallucinations and variable mood.  The clinician noted that these symptoms had an unclear etiology.  It was noted that the Veteran had an extensive history of drug and alcohol abuse.  The Veteran was noted as interested in trying medication for his symptoms.  The Veteran was diagnosed with anxiety disorder not otherwise specified, depression not otherwise specified, and psychosis not otherwise specified.  It was noted that the Veteran may have PTSD due to multiple violent incidents that he experienced in service. 

In a June 2010 VA mental health note, the Veteran was diagnosed with psychotic disorder not otherwise specified, anxiety disorder not otherwise specified, depressive disorder not otherwise specified, and alcohol and cocaine dependence in full remission.  In a July 2010 VA mental health note, the Veteran was diagnosed with psychotic disorder not otherwise specified, depressive disorder not otherwise specified, and to rule out anxiety disorder not otherwise specified.  

In an August 2010 private psychological assessment, the Veteran complained of bad nerves, jumpiness, and sudden anger.  The Veteran reported that in service he was repeatedly subjected to threats of beating, being thrown overboard, and that he saw non-white sailors beaten.  He was full of fear of the Navy personnel who participated in these events, and was scared that their threats would be actuated.  He would avoid being in areas where he could be "caught" and sometimes had to leave his post.  When questioned by his captain regarding his behavior, the Veteran did not advise of the threats due to fear of violence.  He stated that he left the Navy due to fear of being killed for being black.  He reported that he was called racial epiphets.  The private examiner noted that the Veteran's recounts were vivid and repeated in a consistent manner when questioned.  The Veteran did not discuss his thoughts or feelings in settings like therapy groups at VA because he did not feel emotionally safe discussing experiences of violent racism in a group that was predominantly Caucasian.  His ex-wife reported that the Veteran was fine before he entered the Navy, and that he did not give details about his experiences until "much later" after were married.  She believed that these experiences left him "emotionally disabled."  The private examiner provided a diagnosis of PTSD.  He opined that the Veteran may also meet the criteria for major depressive disorder, potentially with psychotic features.  

In an August 2010 VA mental health note, the Veteran was diagnosed with psychotic disorder not otherwise specified, depressive disorder not otherwise specified, anxiety disorder not otherwise specified, and alcohol dependence in full remission.   

In an October 2010 VA examination, the Veteran recounted a racial altercation among the sailors that lead to fighting with metal pipes and other objects.  During this time, the Veteran claimed that he was struck in the head.  He noted that he saw "a lot of blood" and that two-to-three people died.  He was hospitalized in Naples, Italy and then got out of service.  The VA examiner noted that in June 2005, the Veteran was found to have a frontal intraparenchymal hematoma, with records from that time showing that he had a memory deficit and decreased concentration.  He was found to have reduced short term memory and immediate recall.  He was noted to have "anxiety/depression", psychotic disorder, paranoia, agoraphobia, and PTSD.  It was noted that the Veteran had "some dementia" in addition to his psychotic disorder and PTSD.  The VA examiner opined that it was probable that the Veteran's psychiatric and/or neurocognitive conditions began while in service.  

In an October 2010 VA mental health note, the Veteran advised a clinician that another VA doctor would draft a letter in support of his mental health claim.  The clinician brought this to the attention of the VA doctor, who noted that he did not agree to draft any letter for the Veteran.  It was noted that the Veteran appeared to have significant cognitive impairment with an unknown cause.  He continued to request services that were not provided by the clinician, and did not recall instructions or referrals.  It was noted that his ex-wife requested that the Veteran receive a higher amount of disability benefits.  He was diagnosed with psychotic disorder not otherwise specified, mood disorder not otherwise specified, anxiety disorder not otherwise specified, and alcohol dependence in early full remission.  

In an April 2011 VA mental health note, the Veteran reported that he served in Greece and Turkey.  He witnessed soldiers kill another soldier, and then he went AWOL.  He did not tell anybody what he saw, and was placed in the brig where he was told he would be killed.  He was told that he would be thrown overboard, and would be "torn up" by the ship or drowned.  Later, he went AWOL again.  He was brought back by MPs and was seen by the "murderers."  The Veteran befriended them, and they took him drinking and spiked his drink.  He was later found on the beach "passed out," and was taken to the hospital.  He was found to have been drinking alcohol spiked with barbiturates.  He was told by a doctor that he could have died.  When he returned to his ship, the "murderers" tried to push him off a pier again.  However, they were forced to save the Veteran because "everyone was watching," and they did not want to be "suspect."  He was then sent to Philadelphia and discharged.  He was diagnosed, in part, with psychosis not otherwise specified, anxiety disorder not otherwise specified, depression not otherwise specified, and alcohol and cocaine dependence in remission.  

In an October 2011 VA mental health note, the Veteran was diagnosed, in part, with psychosis not otherwise specified, anxiety disorder not otherwise specified, depression not otherwise specified, and alcohol and cocaine dependence in remission.  

In a January 2013 VA mental health note, the Veteran reported that he first started mental health counseling in 1974.  He began having mental health issues when he was 20 years-old, and then began abusing substances.  He stated that his last employment was in the 1980s, and that he has been disabled since the mid-to-late 1990s.  The Veteran was, in part, was diagnosed to have Axis I anxiety not otherwise specified, depression not otherwise specified, psychotic disorder not otherwise specified, and Axis II antisocial personality traits. 

At the October 2015 hearing, the Veteran testified that while serving upon the U.S.S. Little Rock, he participated in an evacuation of American diplomats "from the islands because the Turks were exterminating Greeks."  He reported that the Turks exterminated approximately 380,000 Greeks.  He indicated that the United Nations was involved, and that his ship was the first to go evacuate the island.  He clarified that by "islands" he meant Cyprus and/or islands situated in that area.  Part of the operation required pulling on a "shot line on a chair" that connected ships.  He clarified that this was not a combat operation, but a rescue operation.  He noted that while he was performing this mission, that "they're bombing and they're shooting."  In another instance, he reported that a sailor, who was described as a "funny man" and liking "the guys," choked him until he almost blacked out.  He indicated that he would "run all around the ship ditching him" and would get in trouble for not being at his duty station.  In one instance, the Veteran, while restricted to the ship, was being chased by this sailor and resorted to leaving the ship by climbing down ropes at the bow.  He additionally noted that there was "a little riot" in his compartment at some point in 1974.  During this incident, he reported being struck in the back with pipes and "big heavy wrenches."  He stated that during this ship riot was when he climbed the ropes to escape the ship.  He noted that he was the victim of a blanket party.  He noted a beach incident in 1974 where he drank alcohol and woke up in the hospital.  He reported that the hospital he woke up at was 85 miles away from the beach where he was drinking.  He testified that a doctor told him that he was drugged, and that his heart stopped beating three times.  

In a December 2015 VA medical record, the Veteran was noted as having a diagnosis of generalized anxiety disorder.  

In the October 2016 VA PTSD examination, the VA examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria, or any other diagnosed mental disorder.  Veteran did not report symptoms consistent with a diagnosis of PTSD.  His scores on three different psychological measures indicated significant over reporting or exaggeration of symptoms.  As such, the VA examiner was unable to provide a diagnosis without resorting to significant speculation.  

During the examination, the Veteran denied difficulties getting along with other service members and his command, and denied any fighting, other than getting involved up with the supposed riots.  Regarding the beach event, the Veteran indicated that he was going to get into a fight but fell down.  He was told by the physician that there were drugs in the wine, and that "it almost killed [him]."  He got in trouble in service for "drinking and partying" and he once left to go party while on restriction.  He claimed that he did not know why he was discharged in service and that his "memory wasn't good and [he] kept forgetting stuff."  The VA examiner did not find the Veteran's stressors of his heart stopping; walking off a pier and needing to be saved; and observing Greece and Turkey fighting from a distance while on a ship assisting an evacuation met the criteria for PTSD stressors.  The Veteran also reported non-service related stressors.  

Upon evaluation of a response bias test for PTSD symptoms, the VA examiner found that the Veteran's scores indicated that his performance was not consistent with persons diagnosed with PTSD, but was consistent with the test performances of disability claimants simulating symptoms of PTSD.  As such, there was reason to suspect symptom exaggeration and a response style indicative of attempts to portray himself as worse off than he actually may be. 

Upon administration of a structured interview that was designed to assess to credibility of psychopathy symptoms, the VA examiner found that the Veteran's total score was significantly above the cutoff, indicating that his responses were not
consistent with persons diagnosed with any mental illness.  The Veteran's scores indicated that his behavior was inconsistent with his reported symptoms.  He endorsed very extreme and uncommon symptoms, as well as symptom combinations that were unlikely and inconsistent with common mood and psychotic disorders.  He had an atypical presentation and a tendency to endorse severe and unusual psychotic symptoms.  He also endorsed an unusual course of illness that was inconsistent with the course of most psychiatric disorders recognized in clinical practice.

The Veteran's responses to the MMPI-2 RF, an objective measure of psychopathology and personality, produced an invalid profile that the VA examiner was unable to interpret.  Over reporting was reflected in an excessive number of infrequent responses, which was uncommon even in individuals with genuine, severe psychological difficulties who reported credible symptoms.  This was indicated by the assertion of a considerably larger than average number of symptoms rarely described by individuals with "genuine, severe psychopathology" who reported credible symptoms.  The Veteran's over reporting of somatic symptoms was reflected in the assertion of "considerably larger than average" number of somatic symptoms rarely described by individuals with genuine medical problems. 

Finally, the VA examiner found that over reporting was indicated by a "very unusual combination of responses that is strongly associated with noncredible memory complaints."  The Veteran's combination of responses was "very unusual even in individuals with substantial emotional dysfunction who report credible symptoms." 

The VA examiner concluded that psychological testing indicated significant over
reporting or exaggeration of symptoms and reporting symptoms that were not consistent with a diagnosis of PTSD.  It was noted that the Veteran made statements that were not consistent with the records.  The VA examiner concluded that the Veteran's records suggested alcohol use disorder and antisocial personality disorder traits.

III.   Analysis

Upon consideration of the foregoing, the preponderance of the evidence is against a finding that the Veteran has psychiatric disability associated with service.  The Board has considered the positive and negative evidence of record and finds that the evidence does not show a nexus between any psychiatric diagnosis and service. 

The Board observes that the Veteran, although having attended the October 2016 VA examination, did not cooperate with the VA examiner.  This was noted by Veteran providing inconsistent statements regarding his history, in addition to providing exaggerated responses to the evaluations which prevented the VA examiner from making any diagnosis.  The law is clear that the Veteran must cooperate in the development of the evidentiary record to its fullest extent, and that his failure to cooperate may precipitate action adverse to the interests of his claims.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 4 (1992); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Notably, the duty to assist under VA law is "a two way street."  See Wood, 1 Vet. App. at 193 (1991). Thus, the Board finds that the Veteran's failure to cooperate with VA and provide the necessary information and evidence to support his claim has greatly hindered the Board's ability to fully adjudicate his claim as there is a lack of evidence upon which a decision can be rendered.  It is clear that VA has done its utmost to develop the evidence with respect to the Veteran's disability.  

The Board finds that the October 2016 VA examiner's conclusion that the Veteran cannot be diagnosed with any psychiatric disorder without resorting to speculation is highly probative.  The VA examiner's conclusion was made upon review of the Veteran's record, to include the October 2010 VA examination, and three separate psychological assessments, to include answer validity testing.  Further, it was premised on competent and credible evidence, and the VA examiner's findings were supported by adequate reasons and bases.  The Board observes that the October 2010 VA examiner opined that it was "probable" that the Veteran's developed either a neurocognitive and/or psychiatric condition while in service; however, this finding is insufficient support a grant of service connection.  This is because the October 2010 VA examiner did not expressly indicate which condition was likely to have occurred in service, these determinations were not made upon review of the Veteran's claims file, only available medical records; and the examiner did not explain the rationale for the remark.  As such, the Board finds that this finding is of little to no probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (opinions using speculative language are insufficient for adjudication purposes).  

The Board acknowledges that the Veteran's record shows several assessments and diagnoses of psychiatric conditions.  However, the available STRs do not reflect that the Veteran was diagnosed with a ratable psychiatric disorder in service.  The record also does not reflect that a post-service medical provider related any specific psychiatric diagnosis to his active duty service.  In addition, the Veteran did not serve in combat and his reported non-combat stressors have not been verified and/or have not been deemed a sufficient basis for a diagnosis of PTSD by VA examiners.  Further, there is no evidence that the Veteran suffered from a psychosis that was compensibly disabling within a year of his separation from service or evidence of continuity of psychotic symptomatology from service to the present.  No matter what the Veteran's current psychiatric disorder or disorders may be; however, the Board finds that the competent, credible, probative and persuasive evidence fails to demonstrate that any current psychiatric disorder is related to his active military service, that it was incurred in or aggravated by active duty, or that, in the case of a psychosis, that service incurrence may be presumed. 

Further, the Board notes that the Veteran has a recorded history of drug and alcohol use.  To the extent that he seeks to service-connection for either, 38 U.S.C.A. §§ 105(a) and 1110 state that compensation is precluded on a direct basis when the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The evidence does not suggest that his alcohol, and polysubstance abuse can somehow otherwise be service-connected (i.e., on a secondary basis).  Consequently, service connection for alcohol and/or polysubstance abuse is not warranted. 

As to the diagnosis of any personality disorder, the Board notes that such disability is, of itself, not a compensable disability.  As congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303(c).

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that the Veteran is competent to explain his subjective symptoms, his medical treatment, his military service, and other personal history.  Likewise, the Veteran's mother and ex-wife are also competent to comment as to their observations of the Veteran, what the Veteran has told them, and interactions regarding the Veteran that they have witnessed.  

Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has PTSD or other psychiatric disability and whether such is related to service) fall outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Given the complexity of the medical question at issue in this matter, the Veteran, his mother, and ex-wife, who have not shown to have the necessary education, training, or experience, are not competent to opine as to the diagnosis and etiology of PTSD or any other psychiatric disabilities.  Notably, PTSD, or other psychiatric disorders, is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise (in the absence of continuity since service).  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of PTSD, or any other psychiatric disability, is a matter of medical complexity, and, therefore, the statements of the above as to the diagnosis and etiology of his PTSD, and or any other psychiatric disability, do not constitute probative evidence in the matter.  Thus, to the extent that any lay statements (or any medical evidence based on his lay statements) assert that the Veteran has PTSD, or other psychiatric disability related to service, they are not competent evidence in support of his claim. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability, to include PTSD and psychosis; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.  The appeal must be denied.



ORDER

Service connection for an acquired psychiatric disability, to include PTSD and psychosis, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


